FRIEDLANDER, Judge,
concurring in result.
While I agree that Hill did not incur any harm as a result of the defective notice sent by the Indiana Board of Public Welfare (the agency), it is apparent that the agency should discontinue its practice of including an acceleration clause in its repayment agreement. As the majority aptly points out, and as the agency concedes, this clause is in direct contravention of 7 C.F.R. § 278.18(g)@Q).
The agency also should revise the form of the notice it sends to food stamp recipients. The current form of notice fails to provide adequate information to the recipient regarding the nature and scope of a fair hearing. Further, it does not contain benefit rate information as is required by 7 U.S.C. § 2020(e)(10) and 7 C.EF.R. § 278.15(k). See maj. op. at 356-57.
Even more disturbing is the "must sign" provision which is immediately followed by the "fair hearing" paragraph of the notice. This is confusing and, as the majority observes, such a contradiction may cause a misinterpretation as to a recipient's right to decide not to sign the repayment provision and instead request a fair hearing. See moj. op. at 356-57.
Because there is nothing in the record indicating that Hill was harmed by the confusing provisions, I agree that the agency's failure to make further clarification in its notice regarding the continuation of benefits pending the outcome of the hearing and the lack of explanation as to what constitutes a "fair hearing" does not, in this instance, constitute reversible error.
I concur in the result reached by the majority.